UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 Commission File Number 1-8809 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: SCANA CORPORATION STOCK PURCHASE-SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: SCANA Corporation 1426 Main Street Columbia, SC29201 TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 3 Statements of Net Assets Available For Benefits 4 Statement of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6 Supplemental Schedule Form 5500, Schedule H, Part IV, Line 4i - Schedule of Assets (Held at End of Year) 11 Signature 12 Note: All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. EXHIBITS 23.01 Consent of Independent Registered Public Accounting Firm 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM SCANA CORPORATION STOCK PURCHASE – SAVINGS PLAN COLUMBIA, SOUTH CAROLINA We have audited the accompanying statements of net assets available for benefits of SCANA Corporation Stock Purchase – Savings Plan (the “Plan”) as of December 31, 2006 and 2005, and the related statement of changes in net assets available for benefits for the year ended December 31, 2006.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2006 and 2005, and the changes in net assets available for benefits for the year ended December 31, 2006, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2006 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This schedule is the responsibility of the Plan's management.Such schedule has been subjected to the auditing procedures applied in our audit of the basic 2006 financial statements and, in our opinion, is fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/DELOITTE & TOUCHE LLP Raleigh, North Carolina June 26, 2007 SCANA CORPORATION STOCK PURCHASE-SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31,(Thousands of dollars) 2006 2005 Assets: Investments at Fair Value: Participant Directed Investments $ 620,143 $ 564,625 Total Investments 620,143 564,625 Receivables: Contributions Receivable – Employee 1,216 1,135 Contributions Receivable – Employer 2,056 1,926 SCANA Corporation Dividends Receivable 4,732 4,383 Total Receivables 8,004 7,444 Net Assets Available for Benefits at Fair Value 628,147 572,069 Adjustments From Fair Value To Contract Value For Fully Benefit-Responsive Investment Contacts 381 220 Net Assets Available for Benefits $ 628,528 $ 572,289 See Notes to Financial Statements. SCANA CORPORATION STOCK PURCHASE-SAVINGS PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS For the year ended December 31, 2006 (Thousands of dollars) ADDITIONS: Investment Income: Interest and Dividends $ 28,316 Net Appreciation in Fair Value of Investments 21,437 Total Investment Income 49,753 Contributions: Company and Participating Subsidiaries’ Match 18,823 Participating Employees 26,788 Total Contributions 45,611 Total Additions 95,364 DEDUCTIONS: Distributions to Participants (38,739 ) Administrative Expenses (386 ) Total Deductions (39,125 ) INCREASE IN NET ASSETS 56,239 Net Assets Available for Benefits, Beginning of Year 572,289 Net Assets Available for Benefits, End of Year $ 628,528 See Notes to Financial Statements. SCANA CORPORATION STOCK PURCHASE-SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS 1.Summary of Accounting Policies Basis of Accounting —The accompanying financial statements for the SCANA Corporation (the Company) Stock Purchase-Savings Plan (the Plan) have been prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Investments Valuation and Income Recognition—The Plan’s investments are stated at fair value. Shares of mutual funds are valued at quoted market prices, which represent the net asset value of shares held by the Plan at year end. Common collective trust funds are stated at fair value as determined by the issuer of the common/collective trust funds based on the fair market value of the underlying investments. Common collective trust funds with underlying investments in investment contracts are valued at fair market value of the underlying investments and then adjusted by the issuer to contract value. Participant loans are valued at the outstanding loan balances. The INVESCO Stable Value Trust (the “Trust”) is a stable value fund in the Institutional Retirement Trust (“IRT”). IRT is a Collective Trust of AMVESCAP National Trust Company for Participating Pensions and Profit Sharing Trusts, established by AMVESCAP National Trust Company(AMVESCAP) for the investment and reinvestment of funds contributed by AMVESCAPin its capacity as a fiduciary for pension and profit sharing trusts.The Trust holds guaranteed investment contracts and synthetic guaranteed investment contracts.Participants may ordinarily direct the withdrawal or transfer of all or a portion of their investment at contract value.Contract value represents contributions made to the fund, plus earnings, less participant withdrawals. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. Management fees and operating expenses charged to mutual funds investments are deducted from income earned on a daily basis and are not separately reflected.Management fees and operating expenses charged to the Plan for investments in the common and collective trust funds are accrued daily and charged to the Plan at the end of each month.Consequently, management fees and operating expenses are reflected as a reduction of investment return for such investments. Use of Estimates — The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. The Plan utilizes various investment instruments. Investment securities, in general, are exposed to various risks, such as interest rate, credit and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect the amounts reported in the financial statements. Payment of Benefits — Benefits are recorded when paid. Adoption of New Accounting Guidance—The financial statements reflect the retroactive adoption of Financial Accounting Standards Board Staff Position, FSP AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans (the “FSP”).As required by the FSP, the statements of net assets available for benefits presents investment contracts at fair value as well as an additional line item showing an adjustment of fully benefit contracts from fair value to contract value. The statement of changes in net assets available for benefits is presented on a contract value basis and was not affected by the adoption of the FSP. The adoption of the FSP did not impact the amount of net assets available for benefits at December 31, 2005. 2.Description of the Plan The following description of the Plan provides only general information.Participants should refer to the Plan document for a complete description of the Plan’s provisions. General
